DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 16 each recite the limitation "the outward extending and the inward extending portions" in Line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  While the fluid passage is recited as extending in the outward and inward directions, there is no previous recitation to a portion.  As such, it is unclear whether a portion refers to the entirety of the fluid portion extending in said directions or merely a portion thereof.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 9, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata (JP 2012-016786 A) in view of Yoshimura et al. (JP 2008-155315 A).
(Claims 1, 4, 5, 9 and 10) Katsumata discloses a main shaft (for a rotating tool) having a tool-seating check function (Fig. 1; Translation ¶¶ 0016-0017, 0019).  The main shaft includes a rotating tool (Translation ¶ 0002) held in a tool holder (7).  The tool holder (7) includes a rearwardly extending male tapered portion (6).  The tool holder being rotated by the main shaft (Translation ¶ 0001).  While claim 1 is directed to a main shaft for a rotating tool in the preamble, the claim positively sets forth a combination of the main shaft, a rotatable tool and a tool holder.   A hollow main shaft (3), which is mounted in a ram (2) to undergo rotation about an axis, has a tapered conical surface defining a tapered conical hole (6) is formed in a tip portion of said of the hollow main shaft (Figs. 1, 2).  The hollow main shaft circular conical hole (6) has a shape that corresponds to the shape of the male tapered portion (7) so that the male tapered portion is capable of being inserted into the tapered conical hole (6) and seated on the tapered conical surface (Figs. 1, 2).  The hollow main shaft having a collet chuck mechanism (5) movable along the axis in a frontward direction to releasably engage with the tool holder.  The hollow main shaft has a fluid passage (13-15) through which fluid flows to detect that the male tapered portion is properly attached to the circular conical hole (Translation ¶¶ 0016-0018).  An opening (visible in both Figs. 1 & 2) is located rearward of the tapered conical surface in a cylindrical portion of the main hollow shaft so that fluid exiting the opening is capable of colliding with the male tapered portions and flows frontward through a second clearance between the male tapered portion and the tapered conical surface during insertion of the male tapered portion and the tapered conical surface into the circular conical hole (Figs. 1, 2; Translation ¶ 0016).  The opening is an outlet at the end of a portion of the fluid passage that extends in an inward direction orthogonal to the axis through the wall of the hollowmain shaft (Figs. 1, 2).  When the male tapered portion is properly seated, the second clearance is extinguished causing the fluid to collect in a closed space rearward of the male tapered portion thereby increasing the fluid pressure to a level indicative of proper seating of the male tapered portion (Translation ¶¶ 0016-0017).  The Katsumata reference does not explicitly disclose a spring retaining space provided in a rear portion of the hollow main shaft, disc springs retained in the spring retaining space for moving the collet chuck mechanism along the axis in a rearward direction via a draw bar to disengage the collet chuck mechanism from the tool holder or the fluid passage extending serially through a first clearance between the outer circumference of the disc springs and a wall surface of the spring retaining space, through a wall part of the hollow main shaft.  Yet, Katsumata does disclose that the configuration of the cutting path is not limited to the disclosed embodiments and can be changed as appropriate (Translation ¶ 0018).  Likewise, a pressure sensor may be located in different locations (Translation ¶ 0019).
Yoshimura et al. (“Yoshimura”) discloses a spring retaining space (15) provided in a rear portion of a hollow main shaft (4), disc springs (9) are retained in the spring retaining space (15) for moving a collet chuck mechanism (7) along an axis in a rearward direction via a draw bar (8; Fig. 1) to disengage the collet chuck mechanism from the tool holder (Fig. 1).  A fluid passage (15, 16) extends serially, without interruption, through the rear portion and then the first portion (Fig.1).  In the rear portion, the fluid passage extends in a lengthwise direction through a first clearance (15; Translation ¶ 0011) between the outer circumference of the disc springs (9) and a wall surface of the spring retaining space (15).  Then, the fluid passage extends in an outward direction orthogonal to the axis from an end of the first clearance through a wall of the hollow main shaft (upper portion of 16 extending perpendicular to the rotation axis of the spindle).  Subsequently, the fluid passage extends in the lengthwise direction (16 parallel to rotation axis) through the wall of the hollow main shaft to an opening in the spindle shaft rearward of a tapered conical surface (Fig. 1).  The fluid passage (15, 16) is located entirely in the hollow shaft (Fig. 1).  At a time prior a person having ordinary skill in the art would have found it obvious to provide the main shaft disclosed in Katsumata with the disc springs in the collet chuck mechanism and a fluid passage through the hollow main shaft (to connect to the perpendicular passageway in Katsumata) as suggested by Yoshimura in order to grip and release the tool holder and reduce the amount of material in the rear of the hollow main shaft as well as in the spindle housing by running the fluid channel through the hollow main shaft inside diameter space as well as reduce the amount of material removed from the ram and/or reducing the machining time for running the passageway through the ram.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including use of known technique to improve similar devices in the same way); In re Japikse, 181 F.2d 1019 (CCPA 1950) (holding unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
(Claims 13 and 16)  The modified Katsumata main shaft includes a collet chuck mechanism that extends along the axis a distance less than the distance between the outward extending and inward extending portions of the fluid passage.  That is, the Katsumata reference shows the inward passage being axially forward of the collet chuck and the Yoshimura reference shows that the outward passage is axially rearward of the collet chuck.  As such, the modified device meets the claimed limitations.
Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata (JP 2012-016786 A) in view of Yoshimura et al. (JP 2008-155315 A) further in view of Mello (US Patent No. 4,504,824).
The modified Katsumata device discloses a branch passage frontward of the first clearance and extending in the wall of the hollow main shaft, but the modified device does not explicitly disclose two fluid passage branches being symmetrical with respect to the axis.
Mello discloses two fluid passages (24) being symmetrical with respect to the axis (Fig. 2; Col. 2, Lines 27-31).  At a time prior a person having ordinary skill in the art would have found it obvious to provide the main shaft disclosed in Katsumata with two fluid passages being symmetrical with respect to the axis as suggested by Mello in order to apply air pressure in a more uniform manner into the tapered conical hole and as a mere duplication of parts.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Yoshimura reference teaches a “markedly different” fluid passage than the claimed passage because, in Applicant’s opinion, there are two additional passage extensions than those in the claimed passage.  Applicant contends that “without interruption” requires the absence of any intervening passage section than that claimed.  In addition, Applicant argues that one of ordinary skill in the art would find it necessary to include the oblique passage sections disclosed in Katsumata and Yoshimura in lieu of the explicitly disclosed passage section extending perpendicular to the axis shown in Katsumata.  Relative to the Mello reference, Applicant argues that because it does not teach everything in the dependent claim, it fails to provide sufficient suggestion to modify the Katsumata device as claimed.  Applicant also argues against each prior art reference in isolation, but not the rationale provided in the previous Action.  Examiner disagrees.
The phrase “without interruption” does not require the absence of intervening sections of the passage.  The phrase at issue merely means that the passage is uninterrupted.  This point is conceded by Applicant that the passage in Yoshimura serially runs without interruption.  (Applicant Arguments at page 15).  Because Yoshimura discloses the passages claimed in a series without interruption in the passage, the Yoshimura reference teaches the claimed limitations.  For example, the passageway does extend perpendicular in an outward direction from, or relative to, an end of the clearance and through a wall of the main shaft even though it may not be in the same way as disclosed in the present application.
Applicant should consider being more explicit about how the passageway is limited.  For example, Applicant may consider using “consists of” or “only” or even explicitly defining the phrase “without interruption.”  Examiner welcomes Applicant to an interview to discuss possible claim amendments/language concerning this issue.  Additionally, it is worth noting that case law is cited for an obvious rearrangement of parts.  While it is was not necessary to modify the disclosed devices further, it may well be an obvious modification to rearrange the location of the outward direction section because it would not impact the manner of operation.  As such, it may well be a design choice consideration or as a result of clearance based upon the configuration of the spindle shaft.  Consideration should be given to this argument and whether the arrangement disclosed in Yoshimura is critical.
Like the disclosed invention of the present application, the Yoshimura reference passageway contains three portions in the hollow shaft.  In particular, the three portions in the shaft are an outward portion (perpendicular to the axis), a portion parallel to the axis and the oblique portion.  Yet, the rejection is predicated upon a combination of references.  The Katsumata reference explicitly states that other fluid passage routes are possible based upon the operational parameters/use of the spindle.  Yoshimura discloses the fluid path being delivered to the area behind the conical opening for the tool holder (same area fluid is delivered to in Katsumata) in the manner claimed via a perpendicular portion.  One of ordinary skill would find the modification of the fluid path to merely include the outward portion and parallel portion of Yoshimura obvious.  There would be no need to change the explicit disclosure in Katsumata of the perpendicular outward portion.  Therefore, the prior art of record reads upon the claimed invention.
Turning to the dependent claims, the Mello reference is relied upon for the disclosure of two passages symmetrically arranged.  The modified Katsumata reference already includes a passage branching from the clearance in the spring housing area.  One of ordinary skill is not without puzzle solving capability when considering suggestions provided in the prior art.  See KSR, 550 U.S. at 420.  As such, one of ordinary skill would find it obvious to duplicate the type of passage already in the modified Katsumata device in view of the suggestion of symmetrical arrangement provided in Mello.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722